Title: To George Washington from John Parke Custis, 29 May 1778
From: Custis, John Parke
To: Washington, George


                    
                        Hond Sir,
                        Williamsburg [Va.] May 29th ’78
                    
                    It is with much Pleasure I inform you of the safe Arrival of a French fifty Gun Ship, in Hampton Road yesterday. I have just parted with the Capt. at the Governor’s. He has brought the most valuable Cargo that has arrived since the War. Cloth & Linen sufficient for fifteen thousand Men, four thousand Suits ready made, a great number of soldiers Blankets, some military Stores, the final Cost of the Cargo is five Millions of Livres. Our Bay has been clear for some Time, many Vessels have arrived, but the one I have just mentioned is the most important.
                    Our Assembly has been setting for some Time and have not been idle. We should have been able to have finished our Business by this  Time, but I am ashamed to inform you that the Senate never made a House, untill the Day before Yesterday. We expect to break up in a Day or two; Three Bills have passd the House of Delegates for reinforceing the Army. One for raising 2000 Volunteers to serve one Year, to induce the Men to inlist, We have given 30 Dollars Bounty, an Exemption from Militia Duty for as long a Time as they shall serve, and their Persons from Taxation for the same time, a Second for raising 350 Horsemen to serve untill the End of the Campain. They have no Bounty but the same Priveledges with the foot, the State is to equip them. I fear We shall not be able to get Horses and accoutrements, the Men are very fond of the Scheme, many have equip’d themselves, and I hope will shortly join you. the third is to recruit the regiments. We have offered, 150 Dollars to Him who inlists for the War & 100 to Him who inlists for three years, they are exempt from Taxation, and enjoy all the Priviledges with the others. They are to be furnished With the following articles. Oznabrig @ 1/6 pr yd. Hats 7/6. shoes 10/ Stockings 2/ rum 8/ pr Gallon. Whiskey 5/. what eve[r] else they want is to be furnished at 120 pr Cent on the final cost, and a Suit of Cloths every year gratis. I think We have now offered the most generous Terms and if they do not inlist, they must be drafted. I cannot be more particular at this time, as the House is sitting and the Post will be gone before we break up. You will be kind enough to excuse the inaccuracies, and beleive Me your most Affecte
                    
                        J.P. Custis
                    
                    
                        P.S. I presume before this reachs you Mamma will have left Camp. if She has not be pleased to give my Love, & thanks for her Affectionate Letter of the 26th inst. Nelly will write to her on a Supposition She is a[t] Mt Vernon. Nelly tenders her Affecte regards to you.
                    
                